DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 08 February 2021 has been entered. 
Objections to claims 2, 3, and 8 have been overcome by the amendment. 
Based on the amendment, the provisional non-statutory double-patenting rejection over co-pending application 16/328,612 in view of Shiozaki is withdrawn as such does not encompass every limitation of amended instant claim 1.
Claim Status
Claim 1 has been amended, support for which can be found in Tables 2-3 of the specification. Claim 20 has been added, support for which can be found in [0021] of the specification. Claims 2, 3, and 8 have been amended to overcome informality objections. Claims 1-20 are now pending and examined on their merits below.
Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kimiyasu et al. (WO 2015/182665 A1 as cited by the EPO document of the IDS filed 02/02/2021, with paragraph citations below to English equivalent: Kurita et al. US 2017/0187031 A1), as evidenced by Hiratsuka et al. (US 2015/0221934 A1), or, in the alternative, under 35 U.S.C. 103 as obvious over Kurita et al. in view of Hiratsuka et al. (US 2015/0221934 A1).
Regarding claim 1, Kurita discloses a lithium metal composite oxide (Kurita [0020]) powder comprising: 
primary particles of a lithium metal composite oxide; and secondary particles that are aggregates of the primary particles (Kurita [0039]), wherein 
the lithium metal composite oxide is represented by Composition Formula (1): 
Li[Lix(Ni(1-y-z-w)CoyMnzMw)1-x]O2 (see analogous formula in Kurita [0022]), 
where M is one or more metal elements selected from the group consisting of Fe, Cu, Ti, Mg, Al, W, B, Mo, Nb, Zn, Sn, Zr, Ga, and V (Kurita [0022]), and 
-0.1≤x≤0.2, 0<y<0.4, 0≤z≤0.4, 0≤w≤0.1, and (1-y-z-w)>0.550 are satisfied (see compositional amounts disclosed in Kurita [0022, 0031]);
the lithium metal composite oxide powder satisfies requirements (A), (B), and (C):
(A) a BET specific surface area of the lithium metal composite oxide powder is less than 1 m2/g (down to 0.1 m2/g, Kurita [0054]), 
(C) a ratio (D90/D10) of a 90% cumulative volume particle size D90 to a 10% cumulative volume particle size D10 is 2.0 or more (D90/D10 ratio is 2 to 6, Kurita [0020]).
	Kurita does not explicitly disclose requirement (B) that an average particle crushing strength of the secondary particles exceeds 100 MPa. Used here as an evidentiary reference, Hiratsuka discloses a lithium metal composite oxide with an analogous composition (Hiratsuka [0026-0027]) to that of Kurita, (see Kurita [0040] and Hiratsuka [0065]), and discloses that an average particle crushing strength of the secondary particles (which are aggregates of primary particles, Hiratsuka [0064]) exceeds 100 MPa (Hiratsuka [0065]). As evidenced by Hiratsuka, the lithium metal composite oxide powder disclosed by Kurita, both meeting the compositional formula of instant claim 1, inherently possesses an average particle crushing strength of the secondary particles exceeds 100 MPa. 
	Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established (see MPEP 2112.01(I)). Furthermore, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see also MPEP 2112.01(II)).
	In this case, Kurita teaches the claimed composite containing the claimed elements in the claimed proportions, arranged in the claimed configuration.  Thus, the examiner's position is that Kurita's composite inherently possesses the claimed particle crushing strength and that any differences between Kurita's composite and the claimed invention arise from features not yet claimed.


Alternatively, used here as a secondary reference, Hiratsuka discloses a lithium metal composite oxide with an analogous composition (Hiratsuka [0026-0027]) and teaches that the particle size of this powder controls its hardness and thus its crush strength (Hiratsuka [0064]). Hiratsuka also teaches that a high crush strength of 200-500 MPa for a particle of the composite oxide is desirable to obtain good cycle characteristics at high battery voltage (Hiratsuka [0065]). From this teaching, it would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the lithium 

Regarding claim 2, Kurita teaches the limitations of claim 1 above and teaches that in powder X-ray diffraction measurement using CuKα radiation, when a half-width of a diffraction peak in a range of 2θ = 18.7 ± 1° is defined as A and a half-width of a diffraction peak in a range of 2θ = 44.4 ± 1° is defined as B, A/B is 0.9 or less. Kurita [0049-0052] teaches preferable values for the crystallite sizes at peaks at 2θ = 18.7 ± 1° and 2θ = 44.6 ± 1° being 600-1400 Å and 350-700 Å, respectively. 
Using the Sherrer equation as taught in [0053] of Kurita, a person with ordinary skill in the art can calculate the half-widths (“B” in the Sherrer equation) using the preferable crystallite sizes (“D” in the Sherrer equation) at the disclosed 2θ points to find various combinations of crystallite sizes that give an A/B (as defined in instant claim 2) ratio of < 0.9 which renders obvious the instant claim. See below for an example of calculation the A/B ratio by applying values taught by Kurita [0049-0053] to the Sherrer Equation:
            
                c
                r
                y
                s
                t
                a
                l
                l
                i
                t
                e
                 
                s
                i
                z
                e
                =
                D
                =
                 
                
                    
                        K
                        *
                        λ
                    
                    
                        B
                        *
                         
                        
                            
                                cos
                            
                            ⁡
                            
                                θ
                            
                        
                    
                
                 
            
        
            
                w
                h
                e
                r
                e
                 
                B
                =
                p
                e
                a
                k
                 
                l
                i
                n
                e
                 
                w
                i
                d
                t
                h
                ,
                 
                p
                r
                o
                p
                o
                r
                t
                i
                o
                n
                a
                l
                 
                t
                o
                 
                h
                a
                l
                f
                w
                i
                d
                t
                h
                s
                 
                A
                 
                a
                n
                d
                 
                B
                 
                d
                e
                f
                i
                n
                e
                d
                 
                b
                y
                 
                i
                n
                s
                t
                a
                n
                t
                 
                c
                l
                a
                i
                m
                ,
            
        
            
                w
                h
                e
                r
                e
                 
                K
                 
                i
                s
                 
                a
                 
                s
                h
                a
                p
                e
                 
                c
                o
                n
                s
                t
                a
                n
                t
                 
                
                    
                        ~
                        0.89
                         
                        f
                        o
                        r
                         
                        s
                        p
                        h
                        e
                        r
                        i
                        c
                        a
                        l
                         
                        p
                        a
                        r
                        t
                        i
                        c
                        l
                        e
                        s
                        ,
                         
                        k
                        n
                        o
                        w
                        n
                         
                        b
                        y
                         
                        o
                        n
                        e
                         
                        w
                        i
                        t
                        h
                         
                        o
                        r
                        d
                        i
                        n
                        a
                        r
                        y
                         
                        s
                        k
                        i
                        l
                        l
                         
                        i
                        n
                         
                        t
                        h
                        e
                         
                        a
                        r
                        t
                    
                
                ,
            
        
            
                a
                n
                d
                 
                w
                h
                e
                r
                e
                 
                λ
                 
                i
                s
                 
                t
                h
                e
                 
                w
                a
                v
                e
                l
                e
                n
                g
                t
                h
                 
                
                    
                        ~
                        1.54
                         
                        Å
                         
                        f
                        o
                        r
                         
                        C
                        u
                        K
                        α
                         
                        r
                        a
                        d
                        i
                        a
                        t
                        i
                        o
                        n
                        ,
                         
                        k
                        n
                        o
                        w
                        n
                         
                        b
                        y
                         
                        o
                        n
                        e
                         
                        w
                        i
                        t
                        h
                         
                        o
                        r
                        d
                        i
                        n
                        a
                        r
                        y
                         
                        s
                        k
                        i
                        l
                        l
                         
                        i
                        n
                         
                        t
                        h
                        e
                         
                        a
                        r
                        t
                    
                
            
        
            
                (
                h
                o
                w
                e
                v
                e
                r
                ,
                 
                n
                o
                t
                e
                 
                t
                h
                a
                t
                 
                K
                *
                λ
                 
                n
                u
                m
                e
                r
                a
                t
                o
                r
                 
                c
                a
                n
                c
                e
                l
                s
                 
                o
                u
                t
                 
                i
                n
                 
                o
                v
                e
                r
                a
                l
                l
                 
                r
                a
                t
                i
                o
                 
                o
                f
                 
                
                    
                        A
                    
                    /
                    
                        B
                    
                
                )
            
        
            
                c
                r
                y
                s
                t
                a
                l
                l
                i
                t
                e
                 
                s
                i
                z
                e
                ,
                 
                a
                t
                 
                2
                θ
                 
                o
                f
                 
                18.7
                °
                =
                600
                 
                Å
                ,
                 
                p
                r
                e
                f
                e
                r
                a
                b
                l
                e
                 
                p
                e
                r
                 
                K
                u
                r
                i
                t
                a
                 
                
                    
                        0049
                    
                
                →
                u
                s
                e
                 
                t
                o
                 
                c
                a
                l
                c
                u
                l
                a
                t
                e
                 
                A
                 
                
                    
                        h
                        a
                        l
                        f
                    
                
                w
                i
                d
                t
                h
            
        
Regarding claims 3 and 8, Kurita teaches the limitations of claims 1 and 2 above and teaches that in powder X-ray diffraction measurement using CuKα radiation, a crystallite diameter of a diffraction peak in a range of 2θ = 18.7 ± 1° is defined as La and a crystallite diameter of a diffraction peak in a range of 2θ = 44.4 ± 1° is defined as Lb, La/Lb exceeds 1 (Kurita [0051], analogous ratio is preferably 1.2–2.2).
Regarding claims 5, 10, 14, and 17, Kurita teaches the limitations of claims 1-4 above and teaches the lithium metal composite oxide powder within a positive electrode active material for a lithium secondary cell (Kurita [0020]).
Regarding claims 6, 11, 15 and 18, Kurita teaches the limitations of claims 5, 10, 14, and 17 above and teaches a positive electrode containing the active material (Kurita [0001, 0128]).
Regarding claims 7, 12, 16, and 19, Kurita teaches the limitations of claims 6, 11, 15, and 18 above and teaches a lithium secondary cell containing the electrode with active material (lithium secondary battery, Kurita [0001, 0128]).

Claim Rejections - 35 USC § 103
Claims 4, 9, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimiyasu et al. (WO 2015/182665 A1 as cited by the EPO document of the IDS filed 02/02/2021, with paragraph citations below to English equivalent: Kurita et al. US 2017/0187031 A1) as applied to claim 1 above.
	Regarding claims 4, 9, and 13, Kurita teaches the limitations of claims 1-3 above and teaches that in Composition Formula (1), 0 < x ≤ 0.2 is satisfied (Kurita [0022], overlaps when 0 < a ≤ 1.2 so that moles of Li are 1 to 1.2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding claim 20, Kurita teaches the limitations of claim 1 above and teaches the ratio (D90/D10) is 2.0 or more or 5.0 or less (D90/D10 ratio is 2 to 6, Kurita [0020]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (see MPEP 2144.05).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 as being rejected under 35 USC 103 over Shiozaki in view of Suhara have been considered but are moot because the new ground of rejection, as necessitated by the amendment of claim 1, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

 
/Magali P Slawski/Primary Examiner, Art Unit 1721